 



Exhibit 10.4
LEASE AGREEMENT
     This Lease Agreement (this “Lease”) is made and entered into effective as
of November 14, 2007 (the “Effective Date”) between CM REAL ESTATE, LLC, a Texas
limited liability company (“Landlord”), whose address is 650 South Royal Lane,
Coppell, Texas 75019, and CRAFTMADE INTERNATIONAL, INC., a Delaware corporation
(“Tenant”), whose address is 650 South Royal Lane, Coppell, Texas 75019.
W I T N E S S E T H
     Section1. Lease of Premises. For and in consideration of the covenants and
conditions herein contained, Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, that certain tract of land that is located at 650 South
Royal Lane, Coppell, Texas and is more particularly described in Exhibit A
hereto (the “Land”), together with the buildings and all other improvements
situated on the Land and all other appurtenances to the Land (the Land, the
buildings, all other such improvements, and all other such appurtenances are
herein collectively called the “Premises”).
     Section 2. Term. The term of this Lease (the “Term”) shall commence on the
Effective Date and shall end at 11:59 p.m. on December 31, 2017, unless earlier
terminated pursuant to other provisions hereof.
     Section 3. Base Rent. Tenant shall, on the first day of each calendar month
of the Term, pay to Landlord, without deduction or offset, the amount of
$102,375.00 (the “Base Rent”), which shall be due and payable without demand or
notice. If this Lease commences other than on the first day of a calendar month,
then the Base Rent for the remaining portion of such month shall be prorated,
and the prorated portion thereof shall be due and payable on such commencement
date.
     Section 4. Taxes and Utilities. Tenant shall pay, when due and without
notice or demand from Landlord, (i) all real property and other ad valorem taxes
assessed against the Premises, and all charges or assessments made against or
with respect to the Premises by any governmental entity or agency thereof,
including without limitation charges and assessments for street repair, paving,
and sewer or water pipeline repair or construction (all such taxes, charges, and
assessments are herein collectively called “Taxes”), and (ii) all costs of
electricity, water, sewer services, natural gas, telephone service, garbage
collection, and all other utilities and services that are provided to or used on
the Premises (collectively, “Utilities’”). Taxes shall be prorated for any
partial calendar year during the Term with Tenant paying the portion thereof
allocable to the interval in such calendar year during which this Lease was in
effect and with Landlord paying the balance. If Landlord receives a tax
statement for the Premises during the Term, then Landlord shall promptly forward
such tax statement to Tenant. Landlord and Tenant agree to reasonably cooperate
with each other in connection with contesting any Taxes during the Term.
Utilities shall be prorated for any partial calendar month during the Term with
Tenant paying the portion thereof allocable to the interval in such calendar
month during which this Lease was in effect and with Landlord paying the
balance.
Lease Agreement — Page 1

 



--------------------------------------------------------------------------------



 



     Section 5. Tenant’s Insurance Obligations. Tenant shall keep in force
during the Term, at Tenant’s sole cost, the following insurance coverage.

  (i)   fire and extended coverage insurance covering the Premises, in the
amount of the full insurable value of the buildings, and naming Landlord and any
mortgagee of Landlord as the insured parties, as their interests may appear.    
(ii)   fire and extended coverage insurance covering the full value of all
Tenant’s personal property and improvements, and of all other personal property
(including the personal property of others) in the Premises, naming Tenant as
the insured party;     (iii)   comprehensive general liability insurance
covering the Premises in an amount of not less than a combined single limit of
$5,000,000 or such other amount as Landlord or any mortgagee of Landlord may
from time to time reasonably require, insuring Tenant, Landlord and any
mortgagee of Landlord against all liability for injury to or death of a person
or persons or damage to property arising from the use and occupancy of the
Premises; and     (iv)   such other insurance as any mortgagee of Landlord may
require with respect to the Premises.

Each of the insurance policies shall be in form and substance reasonably
satisfactory to Landlord and any mortgagee of Landlord, and shall include an
endorsement waiving the insurer’s rights of recovery under subrogation or
otherwise against both Landlord and Tenant. Each such policy shall provide that
it may not be cancelled or amended without at least twenty (20) days’ prior
written notice to Landlord. At least twenty (20) days prior to the expiration of
each of such policies, Tenant shall deliver to Landlord a certificate of
insurance evidencing a renewal of such policy, together with evidence
satisfactory to Landlord of the payment of the premiums therefor. If Tenant
fails to obtain and maintain insurance in accordance with this Section, and does
not cure such failure within one business day’s written notice, then, without
limiting any other remedy available to Landlord under this Lease, Landlord shall
have the right (but not the obligation) to cause such insurance to be issued in
accordance with this Section, whereupon Tenant shall promptly reimburse to
Landlord the amount of all premiums paid by Landlord.
     Section 6. Use of Premises. The Premises shall be used by Tenant only for
commercial uses that are permitted by applicable zoning, environmental, and
other laws, which uses are herein called the “Permitted Uses.”
     Section 7. Maintenance and Repairs. Tenant shall, at its sole cost,
maintain the Premises in the same manner that a reasonably careful and prudent
person would maintain business property owned by such person. Without limiting
the foregoing, Tenant shall maintain in a good state of repair, and in a clean
condition, the buildings, including all structural elements thereof and all
plumbing, electrical conduits, and air-conditioning equipment therein, and all
streets, parking areas, loading zones, landscaped areas, drains, fences, and
sidewalks on the Premises. If (i) Tenant fails to make repairs which Tenant is
obligated to make pursuant to this Section within ten (10) days after receipt of
written notice from Landlord describing the repairs to be performed,
Lease Agreement — Page 2

 



--------------------------------------------------------------------------------



 



or (ii) Landlord reasonably determines that emergency repairs for which Tenant
is responsible are necessary, then without limiting any other remedy available
to Landlord under this Lease, Landlord shall have the right (but not the
obligation) to cause such repairs to be made and Tenant shall be obligated
forthwith to reimburse Landlord for the cost thereof. Landlord and Tenant hereby
acknowledge and agree that (a) Tenant shall be liable for and obligated to
perform all maintenance and repairs to the Premises during the Term and
(b) Landlord shall have no duty, obligation or liability to perform any
maintenance or repairs or make any improvements to the Premises.
     Section 8. Tenant’s Improvements. Prior to making any improvements in the
Premises, Tenant shall submit to Landlord plans and specifications therefor in
such detail as may reasonably be requested by Landlord. Tenant shall not
construct, remove, or alter any improvements in the Premises without first
obtaining Landlord’ prior written consent, which consent shall not unreasonably
be withheld.
     Section 9. Assignment and Subletting. Tenant shall not, without the prior
written consent of Landlord, which may be withheld in Landlord’s sole
discretion, sell or otherwise transfer or mortgage or otherwise encumber its
interest in the Premises or any portion thereof. Without limiting the foregoing,
Tenant shall not assign this Lease or sublet or license the Premises or any
portion thereof without Landlord’s prior written consent.
     Section 10. INDEMNITY. TENANT SHALL DEFEND, INDEMNIFY, AND HOLD HARMLESS
LANDLORD AND ITS AGENTS FROM AND AGAINST ALL CLAIMS, DEMANDS, LIABILITIES,
CAUSES OF ACTION, SUITS, JUDGMENTS, AND EXPENSES (INCLUDING ATTORNEYS’ FEES) FOR
ANY INJURY TO OR DEATH OF ANY PERSON OR PERSONS OR THE DAMAGE TO OR THEFT,
DESTRUCTION, LOSS, OR LOSS OF USE OF ANY PROPERTY (A“LOSS”) ARISING FROM ANY
OCCURRENCE ON THE PREMISES OR FROM TENANT’S FAILURE TO PERFORM ITS OBLIGATIONS
UNDER THIS LEASE (OTHER THAN A LOSS ARISING FROM THE GROSS NEGLIGENCE OF
LANDLORD OR ITS AGENTS), EVEN THOUGH CAUSED OR ALLEGED TO BE CAUSED BY THE
JOINT, COMPARATIVE, OR CONCURRENT NEGLIGENCE OR FAULT OF LANDLORD OR ITS AGENTS.
AND EVEN THOUGH ANY SUCH CLAIM, CAUSE OF ACTION, OR SUIT IS BASED UPON OR
ALLEGED TO BE BASED UPON THE STRICT LIABILITY OF LANDLORD OR ITS AGENTS. THIS
INDEMNITY PROVISION IS INTENDED TO INDEMNIFY LANDLORD AND ITS AGENTS AGAINST THE
CONSEQUENCES OF THEIR OWN NEGLIGENCE OR FAULT AS PROVIDED ABOVE WHEN LANDLORD OR
ITS AGENTS ARE JOINTLY, COMPARATIVELY, OR CONCURRENTLY NEGLIGENT WITH TENANT.
THIS INDEMNITY PROVISION SHALL SURVIVE THE TERMINATION OR EXPIRATION OF THIS
LEASE.
     Section 11. Waiver of Subrogation. Notwithstanding any provision to the
contrary in this Lease, Landlord and Tenant each waives all rights of recovery,
claims, and causes of action against the other, or against the agents, officers,
invitees, or employees of the other, for any death of or injury to any person or
any loss or damage that may occur to the Premises or any personal property of
either party located therein or thereon, by reason of fire, the elements,
accidental occurrence, or any other cause which is insured against under the
terms of the policies of insurance maintained by Tenant pursuant to this Lease,
regardless of the origin of such loss or
Lease Agreement — Page 3

 



--------------------------------------------------------------------------------



 



damage including the negligence of the other party, its agents, officers,
licensees, or employees; however, the foregoing waiver shall be inapplicable in
instances of willful misconduct.
     Section 12. Damage to Premises. If the Premises are damaged or destroyed by
fire, explosion, wind storm, or any other casualty during the Term to such an
extent that the damage cannot, in Landlord’s reasonable judgment, be repaired
within 180 days thereof, and if as a result of such damage or destruction it
becomes impracticable for Tenant to operate its business from the Premises, each
of Landlord and Tenant shall have the option, exercisable by written notice to
the other within 30 days after such damage or destruction, to terminate this
Lease effective as of the date of such damage or destruction. If the damage can,
in Landlord’s reasonable judgment, be repaired within 180 days, or if neither
Tenant nor Landlord elects to terminate this Lease during the 30-day period,
then Landlord shall, at Landlord’s sole cost, proceed to repair and rebuild the
damaged or destroyed Premises upon substantially the same plan as existed
immediately prior to such damage or destruction, subject to changes thereto
acceptable to Landlord and Tenant. During such period of time as the Premises
are affected by such damage or destruction, and to the extent that the business
of Tenant is materially impaired, neither the Base Rent nor any other payments
due hereunder shall be reduced, but instead shall continue in full force and
effect. Tenant, at Tenant’s option and expense, shall have the right to obtain
business interruption insurance. Tenant shall not be entitled to compensation
from Landlord for damages on account of inconvenience, annoyance, or loss of
business during any period of repair or reconstruction unless Landlord fails
diligently and continuously to prosecute to completion such repair or
reconstruction. Notwithstanding the foregoing, if any mortgagee of Landlord
elects to apply casualty proceeds against the mortgage indebtedness, then
Landlord shall have the right to terminate this Lease by delivering notice
thereof to Tenant.
     Section 13. Condemnation. If any material part of the Premises is taken
under the power of eminent domain such that Tenant’s ability to carry on its
business would be materially impaired, then Tenant shall have the right to
elect, by delivering notice to Landlord not more than 30 days after the
conclusion of the eminent domain proceeding, to terminate this Lease. If this
Lease is not so terminated, then all of the terms and provisions hereof shall
continue in full force and effect. All compensation awarded for the taking of
the fee or for diminution in value to the reversion shall be the property of
Landlord; however, Landlord shall not be entitled to the award made to Tenant
for relocation expenses and depreciation to and cost of removal of fixtures and
merchandise.
     Section 14. Landlord’s Liens. Landlord hereby waives any and all of
Landlord’s liens and other security interests that Landlord may now hereafter
have on any of Tenant’s personal property that may now or hereafter be located
at the Premises.
     Section 15. Mortgages.

  (i)   This Lease shall be subordinate to any deed of trust, mortgage or other
security instrument (a “Mortgage”) that now or hereafter covers any portion of
the Premises (the mortgagee under any Mortgage being referred to herein as
“Landlord’s Mortgagee”), and to increases, renewals, modifications,
consolidations, replacements, and extensions thereof. However, any Landlord’s
Mortgagee may elect to subordinate its Mortgage to this Lease by delivering

Lease Agreement — Page 4

 



--------------------------------------------------------------------------------



 



written notice thereof to Tenant. The provisions of this Section 15(i) shall be
self-operative, and no further instrument shall be required to effect such
subordination; however, Tenant shall from time to time within ten days after
request therefor, execute any instruments that may be required by any Landlord’s
Mortgagee to evidence the subordination of this Lease to any such Mortgage.

  (ii)   Tenant shall attorn to any party succeeding to Landlord’s interest in
the Premises, whether by purchase, foreclosure, deed in lieu of foreclosure,
power of sale, termination of lease, or otherwise, upon such party’s request,
and shall execute such agreements confirming such attornment as such party may
reasonably request. Tenant shall not seek to enforce any remedy it may have for
any default on the part of Landlord without first giving written notice by
certified mail, return receipt requested, specifying the default in reasonable
detail to any Landlord’s Mortgagee whose address has been given to Tenant, and
affording such Landlord’s Mortgagee a reasonable opportunity to perform
Landlord’s obligations hereunder. Notwithstanding the foregoing attornment and
subordination provisions, Landlord’s Mortgagee shall not be liable for any acts
of any previous landlord under this Lease (including, without limitation, any
acts of Landlord) or for construction of any improvements and shall not be bound
by any amendment to which Landlord’s Mortgagee did not consent in writing nor
any payment of rent made more than one month in advance. No amendment to this
Lease shall be effective without the prior written consent of Landlord’s
Mortgagee.     (iii)   Without limiting the generality of the provisions set
forth in the foregoing provisions of this Section 15, in the event that
Landlord’s Mortgagee (or its successor or assignee) should acquire the Premises
by foreclosure, deed in lieu of foreclosure or similar arrangement, Landlord’s
Mortgagee shall have the following options:

     (1) Landlord’s Mortgagee shall have the right to keep this Lease in full
force and effect. Tenant agrees upon demand by Landlord’s Mortgagee, before or
after the institution of any proceedings for foreclosure, or the sale of the
Premises pursuant to a Mortgage or other instrument of security, to attorn to
Landlord’s Mortgagee or any purchaser at a foreclosure sale and to recognize
Landlord’s Mortgagee or such purchaser as Landlord under this Lease. The
foregoing agreement of Tenant to attorn upon demand of Landlord’s Mortgagee
shall survive any foreclosure sale.
     (2) Landlord’s Mortgagee (or any purchaser at a foreclosure sale) shall
have the right to terminate this Lease by written notice to Tenant.

  (iv)   Landlord and Tenant acknowledge and agree that as of the date of this
Lease the sole Landlord’s Mortgagee is Allianz Life Insurance Company of North
America, a Minnesota corporation, which shall be entitled to all rights and
benefits conferred upon a Landlord’s Mortgagee pursuant to this Lease.

Lease Agreement — Page 5

 



--------------------------------------------------------------------------------



 



     Section 16. Access to Premises. Landlord shall have the right to enter upon
the Premises at all reasonable hours to conduct inspections, show the Premises
to lenders and purchasers and (at Landlord’s option) perform maintenance and
repairs; however, Landlord shall use its reasonable efforts to minimize
interference with the business of Tenant. During the final six (6) months of the
Term, Landlord may enter upon the Premises to show the Premises to prospective
tenants; however, Landlord may do so only during Tenant’s normal business hours,
and Landlord shall use reasonable efforts to minimize interference with the
business of Tenant.
     Section 17. Mechanics’ and Materialmen’s Liens. Tenant shall cause to be
discharged, by payment or by filing a bond in form acceptable to Landlord or
Landlord’s mortgagees within twenty (20) days after the filing thereof, any
general contractor’s, mechanics’, or materialmen’s lien that is filed against
the Premises, or any part thereof, for any work claimed to have been performed
at the request or for the account of Tenant or for any materials claimed to have
been furnished to or at the request of Tenant.
     Section 18. Surrender of Premises. Upon the expiration of the Term, Tenant
shall surrender the Premises to Landlord, broom clean, ordinary wear and tear
accepted. All trade fixtures and equipment installed in the Premises by Tenant
during the Term shall remain the property of Tenant, and may be removed at any
time during the Term. Unless otherwise consented to in writing by Landlord,
Tenant shall, prior to the expiration of the Term, remove all trade fixtures
installed in the Premises by Tenant, and shall remove in a good and workmanlike
manner all protrusions from the walls of the Premises, including without
limitation, all protrusions for lights, electrical equipment, or plumbing
fixtures and connections, and shall fill and repair all holes or voids in the
interior walls of the Premises, and shall repair all other damage to the
Premises caused by the removal of Tenant’s trade fixtures.
     Section 19. Holding Over. If Tenant continues to occupy the Premises after
the termination of this Lease and without the written consent of Landlord, then
(i) Tenant’s occupancy shall be construed as a tenancy at sufferance at a rental
equal to 110% of the Base Rent in effect immediately prior to the end of the
Term, which shall be prorated and due and payable on a per day basis, and
(ii) Tenant shall be liable for all of Landlord’s consequential damages
resulting from such holding over. Tenant hereby agrees that, notwithstanding any
other provision in this Lease providing for notice or cure in the event of a
default by Tenant, Landlord shall have no obligation to give to Tenant any
notice to vacate the Premises before filing a suit for forcible detainer.
     Section 20. Events of Default. Each of the following occurrences shall
constitute an “Event of Default”:

  (i)   Tenant’s failure to pay Base Rent, or any other sums due from Tenant to
Landlord under the Lease, when due, and the continuation of such failure for a
period of five (5) days after Landlord has delivered to Tenant written notice
thereof; provided, however, that Landlord shall not be required to deliver such
written notice to Tenant for a monetary default more than two (2) times in any
twelve (12) month period during the Term;

Lease Agreement — Page 6

 



--------------------------------------------------------------------------------



 



  (ii)   Tenant’s failure to perform, comply with, or observe any other
obligation of Tenant under this Lease, and the continuation of such failure,
after Landlord has delivered to Tenant written notice thereof, for a period of
(A) ten (10) days, in the case of obligations arising under Sections 4 and 5
hereof, and (B) thirty (30) days, in the case of obligations arising under other
provisions of this Lease;     (iii)   the filing of a petition by or against
Tenant (A) in any bankruptcy or other insolvency proceeding; (B) seeking any
relief under any state or federal debtor relief law; (C) for the appointment of
a liquidator or receiver for all or substantially all of Tenant’s property or
for Tenant’s interest in this Lease; or (D) for the reorganization or
modification of Tenant’s capital structure, however, if such petition is filed
against Tenant, then such filing shall not be an Event of Default unless Tenant
fails to have the proceedings initiated by such filing dismissed within sixty
(60) days; and/or

  (iv)   the admission by Tenant that it cannot meet its obligations as they
become due or the making by Tenant of an assignment for the benefit of its
creditors.

     Section 21. Landlord’s Remedies. Upon any Event of Default, Landlord may,
in addition to all other rights and remedies afforded Landlord hereunder or by
law or equity, take any of the following actions:
     (a) terminate this Lease by giving Tenant written notice thereof, in which
event, Tenant shall pay to Landlord the sum of (i) all Base Rent accrued
hereunder through the date of termination, (ii) all other amounts then due by
Tenant to Landlord under this Lease, and (iii) an amount equal to (A) the total
Base Rent that Tenant would have been required to pay for the remainder of the
Term if this Lease had not been terminated discounted to present value at a per
annum rate equal to the “Prime Rate” as published on the date this Lease is
terminated by The Wall Street Journal, Southwest Edition, in its listing of
“Money Rates,” minus (B) the then present fair rental value of the Premises for
such period, similarly discounted; or
     (b) terminate Tenant’s right to possession of the Premises without
terminating this Lease by giving written notice thereof to Tenant, in which
event Tenant shall pay to Landlord (i) all Base Rent and other amounts accrued
hereunder to the date of termination of possession, and (ii) all Base Rent and
other sums required to be paid by Tenant hereunder during the remainder of the
Term, diminished by any net sums thereafter received by Landlord through
reletting the Premises during such period. Landlord shall use reasonable efforts
to relet the Premises on such terms and conditions as Landlord in its sole
discretion may determine (including a term different from the Term, rental
concessions, and alterations to, and improvement of, the Premises). Landlord
shall not be liable for, nor shall Tenant’s obligations hereunder be diminished
because of, Landlord’s failure to relet the Premises or to collect rent due for
such reletting. Tenant shall not be entitled to the excess of any consideration
obtained by reletting over the Base Rent due hereunder. Reentry by Landlord in
the Premises shall not affect Tenant’s obligations hereunder for the unexpired
Term; rather, Landlord may, from lime to time, bring action against Tenant to
collect amounts due by Tenant, without the necessity of Landlord’s waiting until
the expiration of the Term. Unless Landlord delivers written notice to Tenant
expressly stating that it has elected to terminate this Lease, all actions taken
by Landlord to exclude or dispossess Tenant of
Lease Agreement — Page 7

 



--------------------------------------------------------------------------------



 



the Premises shall be deemed to be taken under this subsection (b). If Landlord
elects to proceed under this subsection (b), then Landlord may at any time
thereafter elect to terminate this Lease under subsection (a).
Additionally, without notice, Landlord may, upon any Event of Default, alter
locks or other security devices at the Premises to deprive Tenant of access
thereto, and Landlord shall not be required to provide a new key or right of
access to Tenant except as may be required by law.
     Section 22. Notices. All notices to be given or delivered hereunder shall
be in writing and shall be delivered either by certified mail, postage prepaid,
return receipt requested, or by courier or messenger delivery, at the address of
Landlord and Tenant set forth in the preamble of this Lease. Notices shall be
deemed to be given and received when delivered to the addresses called for
hereby. Landlord and Tenant may, by delivering notice to the other, designate
substitute addresses for those set forth above.
     Section 23. Broker’s Commissions. Each of Landlord and Tenant shall
indemnify the other against, and hold the other harmless from, all liabilities
(including reasonable attorneys’ fees) arising from any right or claim to a
brokerage commission, finder’s fee, or similar compensation in connection with
this Lease which arises out of any act or agreement of the indemnitor.
     Section 24. Limitation of Liability. Notwithstanding any provision to the
contrary in this Lease, Tenant’s sole and exclusive remedy in the event of a
breach by Landlord of any provisions herein shall be an action for damages which
may not be instituted unless and until (i) Tenant has delivered to Landlord
notice specifying with particularity the nature of such breach, and
(ii) Landlord has failed to commence to cure said breach within ten (10) days
after receipt of such notice. Tenant shall look solely to the estate and
interest of Landlord in the Premises for the collection of any judgment (or
other judicial process) arising out of any default by Landlord hereunder.
Without limiting the foregoing, no assets of Landlord other than the Premises
shall be subject to levy, execution, or other process for the satisfaction of
Tenant’s remedies for a breach of this Lease. If Landlord conveys fee simple
title to the Premises to any third party, and such third party assumes all of
the obligations of Landlord hereunder, then Landlord shall thereupon be relieved
and released from all obligations of Landlord thereafter arising under this
Lease, and Tenant shall look solely to such third party grantee for performance
of such obligations.
     Section 25. Quiet Enjoyment. Landlord covenants that, if Tenant pays all
rents and performs all of its obligations pursuant to this Lease, then Tenant
shall peaceably and quietly enjoy the Premises subject only to the terms of this
Lease and to any mortgage to which this Lease is or may become subordinate.
     Section 26. Estoppel Certificates. Tenant shall, at the request of Landlord
from time to time, execute and deliver all estoppel certificates reasonably
requested by Landlord for the benefit of any prospective mortgagee or purchaser
of the Premises.
     Section 27. Entire Agreement. This Lease, including Exhibit A attached
hereto, merges all prior agreements of Landlord and Tenant and constitutes the
entire agreement between
Lease Agreement — Page 8

 



--------------------------------------------------------------------------------



 



Landlord and Tenant with respect to Tenant’s occupancy of the Premises, and may
be amended only by a written instrument executed by both Landlord and Tenant.
This Lease shall be construed in accordance with and governed by the laws of the
State of Texas. All references in this Lease to a Section shall, unless
expressly otherwise indicated, refer to a Section of this Lease.
     Section 28. Condition. THE PREMISES ARE LEASED BY LANDLORD AND ACCEPTED BY
TENANT “AS IS,” “WHERE IS” AND “WITH ALL FAULTS” AND WITHOUT ANY WARRANTIES OR
REPRESENTATIONS OF WHATSOEVER KIND OR NATURE, WHETHER EXPRESS OR IMPLIED, OR
WHETHER WRITTEN OR ORAL. WITHOUT LIMITING THE FOREGOING, LANDLORD MAKES NO
REPRESENTATIONS OR WARRANTIES ABOUT THE PHYSICAL CONDITION OF THE PREMISES OR
THE PRESENCE OR ABSENCE OF ANY HAZARDOUS WASTE THEREON, LANDLORD AND TENANT
EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES ARE SUITABLE FOR
TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION TO PAY RENT
HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE PERFORMANCE
BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT ABATEMENT,
SETOFF, OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS DUTIES OR
OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.
Lease Agreement — Page 9

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
effective date first set forth above.

                 
 
                LANDLORD:   TENANT:    
 
                CM REAL ESTATE, LLC,   CRAFTMADE INTERNATIONAL, INC.,     a
Texas limited liability company   a Delaware corporation    
 
               
By:  
/s/ James R. Ridings   By:   /s/ James R. Ridings    
 
               
 
Name:  James R. Ridings     Name:  James R. Ridings    
 
               
 
Title:        Title:       
 
               

Lease Agreement — Page 10

 